     Case 4:19-cv-03425-JST Document 63-17 Filed 10/24/19 Page 1 of 6



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 4   Palo Alto, CA 94304
     T: 650-461-7700
 5   F: 650-461-7701
 6   Phillip Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 7   POLSINELLI PC
     900 West 48th Place, Ste. 900
 8   Kansas City, MO 64112
     T: 816-753-1000
 9   F: 816-753-1536
10   Attorneys for Defendants
     Ryan Hunt and Alen Hundur
11

12                               UNITED STATES DISTRICT COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION
15

16   NIANTIC, INC.,                             Case No. 4:19-cv-03425 JST
17                 Plaintiff,                   DECLARATION OF REBECCA B.
                                                HORTON IN SUPPORT OF
18          v.                                  DEFENDANTS RYAN HUNT’S AND
                                                ALEN HUNDUR’S MOTION TO LEFT
19   GLOBAL++, et al.,                          THE PRELIMINARY INJUNCTION
20                 Defendants.
                                                Date:    December 4, 2019
21                                              Time:    2:00 P.M.
                                                Ctrm:    6, 2nd Floor
22                                              Judge:   Honorable Jon S. Tigar
23

24

25

26

27

28
                                                       DECL. OF REBECCA B. HORTON ISO OF
                                                     MTN TO LIFT PRELIMINARY INJUNCTION
                                                                  CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 63-17 Filed 10/24/19 Page 2 of 6



 1          I, Rebecca B. Horton, declare as follows:
 2          I am an attorney duly admitted to practice before this Court. I am an Associate with the
 3   law firm of Polsinelli LLP and attorney of record for Defendants Ryan Hunt and Alen Hundur
 4   (“Defendants”) in this action. I have personal knowledge of the facts set forth herein and, if
 5   called as a witness, I could and would competently testify thereto.
 6          I respectfully submit this declaration in support of Defendants’ Motion to Lift the
 7   Preliminary Injunction, filed concurrently herewith.
 8          1.      Set forth below are true and correct copies of a screen when downloading
 9   Niantic’s Pokémon Go App from the Apple App Store.
10

11

12

13

14

15

16

17          2.      Set forth below are true and correct copies of a screen when opening the Pokémon
18   Go App and logging in:
19

20

21

22

23

24

25

26

27

28
                                                     -1-
                                                               DECL. OF REBECCA B. HORTON ISO OF
                                                             MTN TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 63-17 Filed 10/24/19 Page 3 of 6



 1          3.     Set forth below is a true and correct copy of public social media posts on
 2   Facebook, available at https://www.facebook.com/groups/PokemongoBayarea/:
 3

 4

 5

 6

 7

 8

 9

10

11

12          4.     Set forth below are true and correct copies of public Twitter posts by
13   @PoGoCoordinates, available at https://twitter.com/pogocoordinates?lang=en:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   -2-
                                                              DECL. OF REBECCA B. HORTON ISO OF
                                                            MTN TO LIFT PRELIMINARY INJUNCTION
                                                                         CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 63-17 Filed 10/24/19 Page 4 of 6



 1

 2           5.    Set forth below is a true and correct copy of a publicly-available map made
 3   available by PoGo Map which appears to aggregate user data regarding Pokestops and other POI
 4   data:
 5

 6

 7

 8

 9

10

11

12

13

14

15   Available at https://www.pogomap.info/location/37,784527/-122,415110/13.
16           6.    Set forth below is a true and correct copy of a post by Niantic regarding User-
17   generated POI within Niantic’s Ingress App:
18

19

20

21

22

23

24

25

26

27

28
                                                   -3-
                                                              DECL. OF REBECCA B. HORTON ISO OF
                                                            MTN TO LIFT PRELIMINARY INJUNCTION
                                                                         CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 63-17 Filed 10/24/19 Page 5 of 6



 1          7.      Set forth below is a true and correct copy of a post on AppHaven’s Discord
 2   available at https://discord.gg/j9NDSXd:
 3

 4

 5

 6

 7

 8          8.      Set forth below is a true and correct copy of an August 16, 2019 post on
 9   AppHaven’s Discord available at https://discord.gg/j9NDSXd.
10

11

12

13

14

15

16

17

18

19

20

21

22          9.      Attached hereto as Exhibit P are true and correct excerpts of the September 11,
23   2019 Hearing Transcript on Niantic’s Motion for Preliminary Injunction and Defendants’ Motion
24   to Dismiss. These excerpts are being filed on the public record since neither party filed a notice
25   of intent to request redaction within five days of the Clerk’s Notice re Transcript of Proceedings
26   (Dkt. 59).
27          10.     Attached hereto as Exhibit Q is a true and correct copy of a query made on
28
                                                     -4-
                                                               DECL. OF REBECCA B. HORTON ISO OF
                                                             MTN TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 4:19-cv-03425-JST
     Case 4:19-cv-03425-JST Document 63-17 Filed 10/24/19 Page 6 of 6



 1   October 16, 2019 for “Matthew Johnson” on the Viewdns.info website reflecting the first 500
 2   results. This website states that it allows a user to conduct a Reverse Whois search by inserting a
 3   domain registrant’s name or email address and will identify the domains that match the query.
 4   Set forth below is the Reverse Whois query for “Matthew Johnson,” which shows that there are
 5   “1,054 domains that matched this search query.”
 6

 7

 8

 9

10

11

12

13

14

15

16          I declare under penalty of perjury under the laws of the State of California that the
17   foregoing is true and correct and this declaration was made this 24th day of October, 2019 in San
18   Francisco, California.
19
                                                  By: /s/ Rebecca B. Horton
20                                                    Rebecca B. Horton
21

22

23

24

25

26

27

28
                                                     -5-
                                                               DECL. OF REBECCA B. HORTON ISO OF
                                                             MTN TO LIFT PRELIMINARY INJUNCTION
                                                                          CASE NO. 4:19-cv-03425-JST
